Citation Nr: 0315345	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-05 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip injury.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus manifested in part by fungal 
infection of the feet.

3.  Entitlement to a separate compensable evaluation for 
fungal infection of the feet, onychomycosis.  

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss from September 26, 1997 to December 
10, 2002; and in excess of 10 percent on and after December 
11, 2002.

5.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to June 
1966.

The issues on appeal arose from Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans v. Secretary of Veterans 
Affairs Nos. 027304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2)(ii), which 
provides 'no less than 30 days to respond to notice," is 
contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 
38 C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§ ] 5103(a) " 
and" not less than 30 days to respond to the notice," 
because it is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.

In an April 2003 letter, the RO notified the veteran that 
pursuant to the VCAA he had only 30 days to submit evidence 
in support of his claims of entitlement to service connection 
for residuals of a right hip injury, entitlement to initial 
increased evaluations for bilateral hearing loss, and 
tinnitus.  There was no mention of the remaining issues on 
appeal of entitlement to initial increased evaluations for 
diabetes mellitus manifested in part by fungal infection of 
the feet and entitlement to a separate compensable evaluation 
for fungal infection of the feet, onychomycosis.

In this case, the RO has not had the initial opportunity to 
issue a development letter consistent with the notice 
requirements of the VCAA and accordingly compels remand.

Accordingly, this case must be remanded to the RO for 
consideration of additional due process requirements as a 
result of the enactment of the VCAA and its implementing 
regulations and to notify the veteran of the one year period 
within which to submit evidence in support of his claims on 
appeal.  Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003). 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)).

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED to the RO for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The 
letter should specifically notify the 
claimant that he has one year to submit 
evidence.  

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.   



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

